                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


LARRY FRANKS, TODD HEBERT,                                                        CIVIL ACTION
AND CRAIG LEDET, individually and
on behalf of all others similarly situated
                                                                                  NO. 19-10839
VERSUS

LOUISIANA FARM BUREAU MUTUAL                                                     SECTION: M (4)
INSURANCE COMPANY, LOUISIANA
FARM BUREAU CASUALTY INSURANCE
COMPANY, SOUTHERN FARM BUREAU
LIFE INSURANCE COMPANY AND
SOUTHERN FARM BUREAU CASUALTY
INSURANCE COMPANY


                                            ORDER & REASONS
         On August 26, 2019, defendants Louisiana Farm Bureau Casualty Insurance Company,

Louisiana Farm Bureau Mutual Insurance Company, Southern Farm Bureau Casualty Insurance

Company, and Southern Farm Bureau Life Insurance Company filed motions to dismiss Count II

of the complaint and plaintiffs’ claim for prejudgment interest.1 The motions were set for

submission on September 26, 2019.2 Local Rule 7.5 of the United States District Court for the

Eastern District of Louisiana requires that a memorandum in opposition to a motion be filed no

later than eight days before the noticed submission date, which in this case was September 18,

2019. Plaintiffs, who are represented by counsel, have not filed memoranda in opposition to the

motions to dismiss.

         Accordingly, because the motions to dismiss are unopposed, and it appearing to the Court

that the motions have merit,3

         1
            R. Docs. 13 & 14.
         2
            R. Docs. 13-2 & 14-2.
          3
            In Count II of the complaint, plaintiffs seek damages for defendants’ alleged failure to keep adequate time
and pay records in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 211(c). The Secretary of Labor
has the sole authority to enforce the FLSA’s recordkeeping provisions, and the FLSA does not authorize employee
suits for damages for violation of the FLSA recordkeeping requirements. Elwell v. Univ. Hosps. Home Care Servs.,
         IT IS ORDERED that the defendants’ motions to dismiss Count II of the complaint and

plaintiffs’ claim for prejudgment interest are GRANTED as unopposed, and those claims are

DISMISSED.


         New Orleans, Louisiana, this 25th day of September, 2019.




                                                               ________________________________
                                                               BARRY W. ASHE
                                                               UNITED STATES DISTRICT JUDGE




276 F.3d 832, 843 (6th Cir. 2002) (citations omitted). Therefore, Count II is ripe for dismissal. Further, interest is
not recoverable on judgments for unpaid overtime or minimum wages obtained under the FLSA. Brooklyn Sav.
Bank v. O'Neil, 324 U.S. 697, 715-16 (1945). Thus, plaintiffs’ claim for prejudgment interest must be dismissed.

                                                          2
